Citation Nr: 0907090	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include pes planus.

2.  Entitlement to service connection for sinusitis, pan 
sinusitis, chronic.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a left foot 
disorder, allergic rhinitis, and sinusitis and found that the 
Veteran had failed to submit new and material evidence to 
reopen a previously denied claim for service connection for a 
left knee disorder.  

This case was previously before the Board in September 2008.  
At that time the Board reopened the claim regarding a left 
knee disorder based on new and material evidence, denied 
service connection for a left knee disorder, and remanded the 
left foot, allergic rhinitis, and sinusitis issues for 
further development.  By rating decision dated in November 
2008, the RO granted service connection for allergic rhinitis 
and the remaining two issues have been returned to the Board.

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran testified before a Decision Review Officer at the 
RO at a hearing in February 2008.  A transcript of this 
proceeding is associated with the claims folder.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
Veteran's current left foot disorder with his military 
service or a service-connected disability.  

2.  There is no competent medical evidence of a current 
diagnosis of sinusitis, pan sinusitis, chronic.  


CONCLUSIONS OF LAW

1.  Service connection for a left foot disorder, to include 
pes planus is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for sinusitis, pan sinusitis, chronic 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for a left foot 
disorder and sinusitis is warranted.  He notes that he was 
treated for a left foot disorder and sinusitis during active 
service in June/July 1967 and has continued to suffer from a 
left foot disorder and sinusitis since his military service.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Left foot disorder, to include pes planus

Service treatment records show an impression of pes planus on 
examination labeled "PI" in April 1963.  The report of an 
induction examination dated April 1966 noted a normal 
clinical evaluation of the feet and was silent for any 
pertinent defects or diagnoses.  Service treatment records 
note a diagnosis of left foot metatarsalgia and mild pes 
planus in July 1967 with normal radiographs.  Upon separation 
examination in October 1967 the Veteran reportedly had normal 
feet and the Veteran specifically denied "foot trouble" on 
his Report of Medical History.  

The Veteran was afforded a VA examination for his left foot 
in November 2008.   The examiner noted the Veteran's military 
history regarding the left foot and diagnosed the Veteran 
with bilateral peripheral neuropathy of both lower 
extremities, with painful dysesthesias accounting for the 
preponderance of the claimed symptoms, left S1 radiculopathy, 
and congenital bilateral hallux abductovalgus.  The examiner 
also opined that in view of the acute and transitory nature 
of the left foot injury and metatarsalgia incurred in 
service, and the lack of any continuity or link to the 
current condition, which was clearly a bilateral peripheral 
neuropathy, a constitutional malady without relationship to 
service or to the prior injury, it was less likely than not 
that the currently claimed left foot disorder was in any way 
related to service or any evidence or condition of service.  

Also of record are VA outpatient treatment reports dated from 
May 2006 to February 2007 and a private treatment report 
dated in November 2000.  These reports primarily reflect 
treatment for hearing loss, degenerative joint disease, 
obesity, benign prostatic hypertrophy, dyslipidemia, elevated 
blood pressure, and allergic rhinitis.  

Given the evidence of record, the Board finds that service 
connection for a left foot disorder is not warranted.  While 
there is evidence of a left foot disorder in service, the 
November 2008 VA examiner specifically opined that the 
Veteran's current left foot disorder was not related to his 
military service.  There is no contrary medical evidence of 
record.  The Veteran's claim for service connection 
implicitly includes the assertion that his left foot disorder 
is related to his military service, but his personal opinion 
as a lay person not trained in medicine is not competent 
evidence needed to establish a link between his left foot 
disorder and its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  As there is no 
evidence that the Veteran's left foot disorder is related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

2.	Sinusitis

The Veteran's service treatment records show a diagnosis of 
hay fever and an apparent allergic reaction in June 1967.  
However, the Veteran's October 1967 separation examination 
shows normal sinuses and the Veteran denied "hay fever" in 
his October 1967 Report of Medical History.  The Veteran was 
afforded a VA examination for his claimed sinusitis in 
November 2008.  During this examination the examiner noted 
that the Veteran had a well-established history of allergic 
rhinitis, largely seasonal, associated with various inhaled 
pollens and dusts, which cause sneezing, itchy, watery eyes, 
and sometimes nasal congestion.  The examiner also noted that 
the notation of "hay fever" in the Veteran's service 
treatment records was actually an episode of allergic 
rhinitis and that there was ample documentation of a 
continuance of allergic rhinitis through the intervening 
years.  However, the examiner noted that there was no 
documentation of sinusitis, either clinically or 
radiographically, during service or after service.  Upon 
physical examination the examiner diagnosed the Veteran with 
allergic rhinitis but stated that there was no evidence of 
current sinusitis/pan-sinusitis.  The examiner opined that 
the Veteran's current allergic rhinitis was related to his 
military service but declined to give an opinion as to 
sinusitis which was not found in service, after service, or 
currently.  Service connection for allergic rhinitis was 
awarded by rating decision dated in November 2008.     

Also of record are VA outpatient treatment reports dated from 
May 2006 to February 2007 and a November 2000 private 
treatment.  These reports primarily reflect treatment for 
hearing loss, degenerative joint disease, obesity, benign 
prostatic hypertrophy, dyslipidemia, elevated blood pressure, 
and allergic rhinitis.  

Given the evidence of record, the Board finds that service 
connection for sinusitis, pan-sinusitis, chronic is not 
warranted.  While there is evidence of hay fever in service, 
the November 2008 VA examiner specifically noted that this 
was allergic rhinitis, not sinusitis, and also noted that 
there was no medical evidence of current sinusitis.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's claim for service connection implicitly includes 
the assertion that he currently suffers from sinusitis, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a diagnosis of 
sinusitis or its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The evidence does 
not show a definitive diagnosis of sinusitis during service 
and does not show that he currently suffers from sinusitis.  
Therefore, the preponderance of evidence is against service 
connection for sinusitis.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


The RO provided the appellant pre-adjudication notice by 
letter dated in October 2006.  This letter also contained the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a left foot disorder, to include pes 
planus is denied.  

Service connection for sinusitis, para-sinusitis, chronic is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


